Exhibit 10.22

 

 

[usa.jpg]

 

 

October 20, 2016

 

 

Mr. James Reed

15901 62nd Ave NW

Gig Harbor, WA 98332

 

Dear James,

 

We are pleased to have you serve in the position of Executive Vice President and
Chief Financial Officer of USA Truck, Inc. (the "Company"). The following
outlines the terms of employment, but does not constitute a contract of
employment or a guarantee of employment. This offer is subject to final approval
by the Company's Board of Directors.

 

Compensation

 

 

•

Your annual base salary will be $300,000, which will be paid in monthly
installments on the last business day of each month of employment in the amount
of $25,000.

 

 

•

You will participate in the established Company Management Bonus Plan, beginning
in 2017. For 2017, you will be entitled to:

 

 

•

a cash bonus of up to 100% of your base salary for 2017 with a target attainment
level of 60% of such base salary, depending upon performance relative to goals
determined by the Executive Compensation Committee of the Company’s Board of
Directors (the “Committee”);

 

 

•

an equity grant of restricted shares of the Company’s common stock equal to up
to 40% (with the initial grant of restricted shares at the 30% target level) of
your base salary for 2017. The number of restricted shares awarded will be based
upon your annualized base salary and the closing price of the Company’s common
stock on the trading day immediately preceding the award date. Vesting of this
award depends upon performance relative to goals established by the Committee,
and is subject to additional time vesting. The Committee will determine whether
such performance goals have been achieved in early 2018 following receipt of the
Company’s fiscal year 2017 audited financial results, at which time some or all
of the restrictive shares may be forfeited if the performance goals are
partially achieved or not achieved, or additional restricted shares may be
granted if the performance goals are met above the target level. The
non-forfeited restricted shares will then vest 25% per annum, subject to
continued employment and certain other forfeiture provisions. For example, if
the Committee determines on January 31, 2018 that the performance goals for 2017
have been achieved at the target level, none of the restricted shares granted
would be forfeited, one-fourth of the restricted shares will vest on the date of
determination, and the remaining restricted shares will vest in annual
installments of 25% each, commencing January 31, 2019;

 

 
 

--------------------------------------------------------------------------------

 

 

[usa.jpg]

 

 

 

•

an equity grant of restricted shares of the Company’s common stock subject to
performance-based vesting of up to 100% (with the initial grant of restricted
shares at the 60% target level) of your base salary for 2017. The number of
restricted shares awarded will be based upon the closing price of the Company’s
common stock on the trading day immediately preceding the award date. Vesting of
this award depends upon attainment of the goals for the period 2017-2019 as
established by the Committee. The Committee will determine whether and to what
extent such performance goals have been achieved in early 2020 following receipt
of the Company’s fiscal year 2019 audited financial results, and this equity
grant, if earned, will vest on the date of such determination; and

 

 

•

upon the occurrence of a Payment Trigger described in subparagraph (ii) of
Paragraph (L) of Section 1 of Exhibit A hereto, all unvested shares subject to
time-based vesting would become fully vested and any unvested shares subject to
performance-based vesting would vest in an amount equal to the number of
restricted shares that would vest pro-rated for the number of days employed in
the applicable performance period through the occurrence of such Payment Trigger
and achievement of the target level of any related performance criteria over the
applicable performance period, as more fully described in, and subject to, the
award agreement relating to such shares.

 

 

•

You will receive an initial equity grant of $150,000 based on the closing price
of the Company’s common stock on the date your employment with the Company
begins, 50% of which will vest upon full-time residency and permanent relocation
in the Ft. Smith/Van Buren, Arkansas area of you and your family and the
remaining 50% on June 30, 2017.

 

 

•

You will receive a cash bonus of $100,000, payable one-half on March 31, 2017;
and the balance upon established full-time residency and permanent relocation in
the Ft. Smith/Van Buren, Arkansas area for you and your family, in each case
subject to your being employed by the Company on those dates.

 

 

•

You may be required to serve as an officer and/or director of one or more
subsidiaries of the Company, for which you will receive no additional
compensation.

 

 

•

Your position with the Company requires that you establish full-time residency
in the Ft. Smith/Van Buren, Arkansas area for you and your family not later than
January 1, 2017. To assist with your interim residency and timely relocation,
you will receive a reimbursement allowance for transitional housing including
meals and *flights or mileage and temporary housing for rental property from
November 2016 through January 2017 until permanent residency has been
established. *Flight allowance includes one basic airfare paid for by the
Company every two weeks. In addition, you will receive a one-time net payment of
$60,000 as a relocation bonus on the first scheduled pay date upon hire and
agree that full-time residency and permanent relocation of you and your family
will occur no later than January 1, 2017. In the event residency is not
established by January 1, 2017, you agree to promptly repay/reimburse the full
amount of such relocation bonus to USA Truck. Once you have established
full-time residency and permanent relocation in the Ft. Smith/Van Buren,
Arkansas area of you and your family, you will also receive a one-time net
payment equal to the customary realtor commissions payable upon the sale of your
home.

 

 
 

--------------------------------------------------------------------------------

 

 

[usa.jpg]

 

 

 

•

You will be provided a laptop and smart phone at the Company's expense.

 

 

•

USA Truck will also pay you the net amount for 90 days of COBRA coverage to
assist you in continual coverage of your current healthcare plan during the
mandatory waiting period.

 

 

•

All payments provided for hereunder will be subject to required withholding of
federal, state and local income, excise, and employment-related taxes.

 

Benefits

 

 

•

You will receive four weeks paid vacation per year.

 

 

•

You are eligible for, and may participate in, the Company's 401(k) Plan subject
to Company policies and the terms of that plan as in effect from time to time.

 

 

•

You are eligible for, and may participate in, the Company's Employee Stock
Purchase Plan subject to Company policies and the terms of that plan as in
effect from time to time.

 

 

•

The Company is currently a sponsor of the Arkansas Best Federal Credit Union and
you may be eligible to participate in programs made available to the Company's
employees.

 

 

•

You are eligible for, and may participate in, the Company's Medical, Dental and
Vision and Prescription Drug plans subject to Company policies and the terms of
those plans as in effect from time to time.

 

 

•

You will receive $1,000 per year to be applied towards premium payments on a
supplemental term life insurance or you may choose to receive it as wages in
your monthly payroll check (at the rate of $83.33 per month).

 

Confidential Information or Trade Secrets

 

 

●

You will observe all rules, regulations, and security requirements of the
Company concerning the safety of persons and property. You agree that you will
comply with the Company's employee handbook, Code of Business Conduct and Ethics
Policy, the Open Door Policy, the Whistleblower Policy, and any other policies
of the Company as they relate to employees or directors of the Company.

 

Severance and Change in Control Agreement

 

 

●

You and the Company will enter into an agreement providing severance and change
in control benefits on the date hereof in the form of Exhibit A attached hereto
and incorporated by reference herein.

 

 
 

--------------------------------------------------------------------------------

 
 

[usa.jpg]

 

 

This letter does not create an express or implied contract of employment or any
other contractual commitment. This letter contains the complete, final, and
exclusive embodiment of the understanding between you and the Company regarding
the terms of your employment and supersedes in all respects any prior or other
agreement or understanding, written or oral, between you and the Company with
respect to the subject matter of this letter. Your employment relationship with
the Company is on an at-will basis, which means that either you or the Company
may terminate the employment relationship at any time for any or no reason,
consistent with applicable law. Notwithstanding the terms of this letter, the
Company shall have the right change its compensation, welfare, benefit,
incentive, and employment plans, policies, and terms from time to time.

 

You represent and warrant that your signing of this letter and the performance
of your obligations under it (including, without limitation, your employment
with the Company and your performance of services for the Company) will not
breach or be in conflict with any covenant not to compete and/or similar
obligations by which you are or may be bound. You also agree that you will not
disclose to or use on behalf of the Company any proprietary information of
another person or entity without that person's or entity's consent.

 

We look forward to your joining the USA Truck, Inc. family and ask that you
acknowledge your acceptance of the terms of this letter by signing below and
faxing or emailing the signed letter to my attention.

 

Sincerely,

 

/s/ John R. Rogers

 

John R. Rogers

President and Chief Executive Officer

 

 

 

Agreed and Accepted

 

       

 

 

 

 

 

 

/s/ James D. Reed 10/21/16

 

 

 

      James Reed

 

 

 
 

--------------------------------------------------------------------------------

 

 

[usa.jpg]

 

 

Exhibit A

 

[Severance and Change In Control Agreement Attached]